Title: From Thomas Jefferson to André Limozin, 11 December 1788
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Dec. 11. 1788.

Your letter of the 7th. inst. has been duly received, as were those also of the 12th. 15th. and 16th. of Nov. tho’ omitted to be acknoleged at the time. You may assure your correspondent of Boston that he may safely send his whale oil and spermaceti oil to France. Tho the explanatory arret be not yet passed, it will  certainly be passed, and in the meantime Mr. Neckar assured me he would give orders for the reception of such as should arrive before the Arret should be ready. They have informed me that such orders are gone to all the ports. I presume they have been received by the proper officer at Havre also, tho he may not have mentioned it to you.The insanity of the king of England renders peace probable from that quarter, and I do not think this country will permit herself to be drawn into a war soon with any other. I am with very great esteem Sir your most obedt. humble servt.,

Th: Jefferson

